— Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered June 15, 2016. The order, among other things, denied in part the motion of defendant Central Terminal Restoration Corporation for summary judgment dismissing the complaint against it.
*1181It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Sheehan v Gilray ([appeal No. 1] 152 AD3d 1179 [2017]).
Present — Smith, J.P., Carni, DeJoseph, NeMoyer and Troutman, JJ.